DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 remain pending in the application and have been fully ocnisdered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US 2018/0066569).
Regarding Claim 1:
Shi et al. teaches a fan shroud (10) for fixing a fan motor with a fan (22) attached to a shaft rotating on a rotation axis, comprising: a shroud wall surface (130) which extends around the fan along a radial direction orthogonal to the rotation axis; and a plurality of ventilation openings (122a, 122b) which are formed through the shroud wall surface in a thickness direction of the shroud wall surface to allow passing of wind generated by the fan motor, wherein an opening area on a downstream side (128b) of the wind in the ventilation opening is smaller than an opening area on an upstream side (114b) of the wind in the ventilation opening.
	Regarding Claim 2:
Shi et al. teaches the ventilation opening is formed in a long slit shape (Figs 2 – 3) in one direction when viewed from a direction of the rotation axis, the fan shroud has a deflection louver (126b) provided along a long-side direction of each of the plurality of ventilation openings when viewed from the direction of the rotation axis to guide the wind in a specified direction, and a distance between the deflection louvers adjacent to each other in a short-side direction of the ventilation opening has a width on the downstream side of the wind smaller than a width on the upstream side of the wind (Figs 3b – 3c).
	Regarding Claim 3:
Shi et al. teaches each of the deflection louvers comprises: an inclined wall (Fig 3c, triangle shape of 126b) which protrudes obliquely toward one side in a normal direction of the shroud wall surface and along a direction intersecting a plane direction of the shroud wall surface; and a lateral wall (along 126b, Fig 3c) which protrudes from an end of the inclined wall opposite to the shroud wall surface respectively toward a same direction along the plane direction of the shroud wall surface, the ventilation opening comprises: a wall surface side opening formed on the shroud wall surface; and a lateral wall side opening formed between the lateral walls adjacent to each other, and in the short-side direction of the ventilation opening, of the wall surface side opening and the lateral wall side opening, a width of an opening located on the downstream side of the wind is smaller than a width of an opening located on the upstream side of the wind (Figs 3b – 3c).
	Regarding Claim 4:
Shi et al. teaches the inclined wall protrudes from the shroud wall surface toward the upstream side of the wind, and the width of the wall surface side opening is smaller than the width of the lateral wall side opening (Figs 3b – 3c).
	Regarding Claims 5 – 8:
Shi et al. teaches a blower device (Figs 2 – 3, paragraphs 0038 – 0040) comprising: the fan shroud according to claim 1, which is attached to a vehicle having a heat exchanger and an engine arranged on a rear side of the heat exchanger; and the fan motor fixed to the fan shroud, wherein the blower device cools the heat exchanger by the wind, and the fan shroud is arranged between the heat exchanger and the engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747